—Judgment, Supreme Court, New York County, rendered April 22, 1977, convicting defendant, after jury trial, on two counts of perjury in the first degree (Penal Law, § 210.15), and sentencing him to five years’ probation, is affirmed. The Presiding Justice’s dissenting opinion quite fully sets forth the facts. The definition of "firearm” contained in section 265.00 of the Penal Law is of course irrelevant to the present case. It is a definition "As used in this article and in article four hundred,” neither of which relates to a perjury prosecution. As stated in United States v Bonacorsa (528 F2d 1218, 1221): "A defense to a charge of perjury may not be established by isolating a statement from context, giving it in this manner a meaning entirely different from that which it has when the testimony is considered as a whole * * * If, in the natural meaning in the context in which words were used they were materially untrue, perjury was established.” The jury could find that in the examination of the defendant the parties were using the words "firearm” and "weapon” interchangeably. Even a pellet gun might easily be included within such a common usage, as indeed Roche, the assistant investigation commissioner, testified. Thus one dictionary defines "firearm” as including "a gun from which a projectile is fired.” (American College Dictionary, 1947, Random House.) As pointed out in United States v Bonacorsa, (supra, p 1221): "In any event, it was for the jury to decide whether appellant gave, or could have given, any othér meaning to the question * * * Absent fundamental ambiguity or impreciseness in the questioning, the meaning and truthfulness of appellant’s' answer was for the jury.” The Judge submitted to the jury the question of the meaning of the statement. He said: "In determining whether the Defendant was, whether he made a false statement when he was asked whether or not he ever discharged a firearm at pigeons in the Prospect Park Zoo you must *525determine what he meant when he denied discharging a firearm.” No doubt this aspect of the charge could have been elaborated if requested. There was neither exception to the charge nor any request for such elaboration. Concur—Sullivan, Markewich, Lupiano and Silverman, JJ.